Case 6:19-bk-02178-KSJ Doc18 Filed 04/16/19 Page 19

 

APR 16 2019
MIDDLE DISTRICT OF FLORIDA Berk, U.S. Bankr uptcy

UNITED STATES BANKRUPTCY COU

i

DIVISION Orlando Division

CASE NO.: 4 OU
Mex V $0 Wee i PRIN OAT +

Ve

[AMENDED (if applicable)] CHAPTER 13 PLAN
A. NOTICES.

Debtor! must check one box on each line to state whether or not the Plan includes each of
the following items. Ifan item is checked as “Not Included,” ifboth boxes are checked, or if
neither box is checked, the provision will be ine fle ctive ifset out later in the Plan.

 

A limit on the amount of a secured claim based on a valuation which | Included Not Included

may result in a partial payment or no payment at all to the secured |n
creditor. See Sections C.5(d) and (e). A separate motion will be filed.

 

Avoidance of a judicial lien or nonpossessory, nonpurchase money | Included | Not Included

 

security interest under 11 U.S.C. § 522(f). A separate motion will be | 7 NR
filed. See Section C.5(e).
Nonstandard provisions, set out in Section E. Included | Not Included

 

 

 

o

 

- NOTICE TO DEBTOR: IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A
SECURED CREDITOR UNDER SECTION 5(@ OF THIS PLAN, TO SURRENDER THE
SECURED CREDITOR’S COLLATERAL UNDER SECTION 5(), TO NOT MAKE
PAYMENTS TO THE SECURED CREDITOR UNDER SECTION 5(k), ORIF YOU DO
NOT SPECIFICALLY INCLUDE PAYMENTS TO A SECURED CREDITOR IN YOUR
PLAN PAYMENTS, THE AUTOMATIC STAY DOES NOT APPLY AND THE

CREDITOR MAY TAKE ACTION TO FORECLOSE OR REPOSSESS THE
COLLATERAL.

SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGE LOANS, CAR
LOANS, AND OTHER LOANS FOR WHICH THE SECURED CREDITOR HASA
SECURITY INTEREST IN PERSONAL OR REAL PROPERTY COLLATERAL.

 

' All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.

Eff. 03 01 19

 
Case 6:19-bk-02178-KSJ Doc18 Filed 04/16/19 Page 2of9

MONTHLY PLAN PAYMENTS. Plan payments include the Trustee’s fee of 10% and
shall begin 30 days from petition filing/conversion date. Debtor shall make payments to
the Trustee for the period of months. Ifthe Trustee does not retain the full 10%, any
portion not retained will be disbursed to allowed claims receiving payments under the Plan
and may cause an increased distribution to the unsecured class of creditors.

$ [fo from month [ through ( C

$ from month through
$ from month through
PROPOSED DISTRIBUTIONS.

 

1. ADMINISTRATIVE ATTORNEY’S FEES.

Base Fee $ \. Total Paid Prepetition $ Balance Due $

MMM Fee$ Total Paid Prepetition $ Balance Due $
Estimated Monitoring Fee at § __ per Month.

Attorney’s Fees Payable Through Plan at $ Monthly (subject to adjustment),

2. DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14A).

 

Acct. No. Creditor Total Claim Amount

 

N

 

 

 

 

 

NX

 

3. PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).

 

Last Four Digits of Acct. No. | Creditor Total Claim Amount

\

 

NN

 

 

 

 

 

 

4. TRUSTEE FEES. From each payment received from Debtor, the Trustee shall
 

Case 6:19-bk-02178-KSJ Doc18 Filed 04/16/19 Page 3o0f9

receive a fee, the percentage of which is fixed periodically by the United States Trustee.

5. SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors

under the Plan, other than amounts allocated to cure arrearages, shall be deemed adequate
protection payments. The Trustee shall disburse adequate protection payments to secured
creditors prior to confirmation, as soon as practicable, if the Plan provides for payment to the
secured creditor, the secured creditor has filed a proof of claim or Debtor or Trustee has filed a
proof of claim for the secured creditor under § 501(c), and no objection to the claim is pending.
If Debtor’s payments under the Plan are timely paid, payments to secured creditors under the Plan
shall be deemed contractually paid on time.

(a) Claims Secured by Debtor’s Principal Residence Which Debtor Intends to
Retain - Mortgage, HOA and Condo Association Payments, and Arrears, if any, Paid
Through the Plan. Ifthe Plan provides for curing prepetition arrearages on a mortgage on
Debtor’s principal residence, Debtor will pay, in addition to all other sums due under the
proposed Plan, all regular monthly postpetition mortgage payments to the Trustee as part
of the Plan. These mortgage payments, which may be adjusted up or down as provided for
under the loan documents, are due beginning the first due date after the case is filed and
continuing each month thereafter. The Trustee shall pay the postpetition mortgage
payments for Debtor’s principal residence on the followmg mortgage claims. Under 11

U.S.C. § 1328(a)(1), Debtor will not receive a discharge of personal liability on these
claims.

 

 

 

 

 

 

 

 

 

 

 

Last Four Creditor Collate ral Regular Gap Arrears
Digits of Address Monthly Payment
Acct. No. Payment

(b) Claims Secured by Other Real Property Which Debtor Intends to Retain - Mortgage

Payments, HOA and Condo Association Payments, and Arrears, if any, Paid Through
the Plan. If the Plan provides to cure prepetition arrearages on a mortgage, Debtor will pay,
in addition to all other sums due under the proposed Plan, all regular monthly postpetition
mortgage payments to the Trustee as part of the Plan. These mortgage payments, which
may be adjusted up or down as provided for under the loan documents, are due beginning
the first due date after the case is filed and contnumg each month thereafter. The Trustee
shall pay the postpetition mortgage payments on the following mortgage claims. Under 11
U.S.C. § 1328(a)(1), Debtor will not receive a discharge of personal] liability on these
claims.

 

Last Four Creditor Collate ral Regular Gap Arrears
Digits of Address Monthly Payment
Acct. No. Payment

 

 

 

 

 

 

 

 
Case 6:19-bk-02178-KSJ Doc18 Filed 04/16/19 Page 4of9

 

 

 

 

 

 

 

 

 

 

(c) Claims Secured by Real Property - Debtor Intends to Seek Mortgage
Modification. If Debtor obtains a modification of the mortgage, the modified payments
shall be paid through the Plan. Pending the resolution of a mortgage modification request,
Debtor shall make the following adequate protection payments to the Trustee: (1) for
homestead property, the lesser of 31% of gross monthly mcome of Debtor and non-filing
spouse, if any (after deductmg homeowners association fees), or the normal monthly
contractual mortgage payment; or (2) for non-homestead, mcome-producing property, 75%
of the gross rental income generated from the property. Debtor will not receive a discharge
of personal liability on these claims.

 

Last Four Digits Creditor Collateral Address | Adequate
of Acct. No. Protection Payment

 

 

 

Jelena, Fave Mish scene w ) M, die

 

 

 

 

 

(d) Claims Secured by Real Property or Personal Property to Which Section 506
Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322 (b)(2), this provision does
not apply to a claim secured solely by Debtor’s principal residence. A separate motion to
determine secured status or to value the collateral must be filed. The secured portion
of the claim, estimated below, shall be paid. Unless otherwise stated in Section E, the
payment through the Plan does not include payments for escrowed property taxes or
insurance.

 

Last Four | Creditor | Collateral Claim Value Payment | Interest
Digits of Description/ | Amount Through Rate
Acct. No. Address Plan

 

 

 

 

 

 

 

 

 

 

 

(e) Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C.
§ 506. Debtor must file a separate motion under § 522 to avoid a judicial lien or a
nonpossessory, nonpurchase money security interest because it impairs an exemption or
under § 506 to determine secured status and to strip a lien.

 

Last Four Digits of Acct. Creditor Collateral Description /

Address

 

 

 

 

 

 

 
 

 

Case 6:19-bk-02178-KSJ Doc18 Filed 04/16/19 Page 5of9

 

 

 

 

 

 

(f) Claims Secured by Real Property and/or Personal Property to Which Section
506 Valuation DOES NOT APPLY Under the Final Paragraph in 11 U.S.C. § 1325(a).

The claims listed below were either: (1) incurred within 910 days before the petition date
and secured by a purchase money security interest in a motor vehicle acquired for the
personal use of Debtor; or (2) incurred within one year of the petition date and secured by

a purchase money security interest in any other thing of value. These claims will be paid
in full under the Plan with interest at the rate stated below.

 

Last Four Creditor Collateral Claim Payment Interest
Digits of Description/ | Amount Through Rate
Acct. No. Address Plan

 

 

 

 

 

 

 

 

 

 

(g) Claims Secured by Real or Personal Property to be Paid with Interest Through

the Plan under 11 U.S.C. § 1322(b)(2). The following secured claims will be paid in full
under the Plan with interest at the rate stated below.

 

Last Four Creditor Collate ral Claim Payment Interest
Digits of Description/ | Amount Through Rate
Acct. No. Address Plan

 

 

 

 

 

 

 

 

 

(h) Claims Secured by Personal Property — Maintaining Regular Payments and

Curing Arrearage, if any, with All Payments in Plan. Debtor will not receive a discharge
of personal liability on these claims.

 

Last Four Creditor Collate ral Regular Arrearage
Digits of Acct. Description Contractual
No. Payment

 

 

 

 

 

 

 

 
(i)

Case 6:19-bk-02178-KSJ Doc18 Filed 04/16/19 Page 6of9

Secured Claims Paid Directly by Debtor. The following secured claims are beng made
via automatic debit/draft from Debtor’s depository account and are to continue to be paid
directly to the creditor or lessor by Debtor outside the Plan via automatic debit/draft. The
automatic stay is terminated in rem as to Debtor and in rem and in personamas to any
codebtor as to these creditors and lessors upon the filing of this Plan. Nothing herein is
intended to terminate or abrogate Debtor’s state law contract rights. Debtor will not receive
a discharge of personal liability on these claims.

 

No.

Last Four Digits of Acct.

Creditor Property/Collate ral

 

 

 

 

 

 

 

() Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the
following collateral/property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a)
is terminated in remas to Debtor and in rem and in personamas to any codebtor as to these
creditors upon the filing of this Plan.

 

No.

Last Four Digits of Acct.

Creditor Collate ral/Property

Description/Address

 

 

 

 

 

 

 

(k) Secured Claims That Debtor Does Not Intend to Pay. Debtor does not intend to
make payments to the following secured creditors. The automatic stay is termmated in rem
as to Debtor and in rem and in personamas to any codebtor with respect to these creditors
upon the filing of this Plan. Debtor’s state law contract rights and defenses are neither
terminated nor abrogated. Debtor will not receive a discharge of personal liability on these
claims.

 

No.

Last Four Digits of Acct.

Collateral
Description/Address

Creditor

 

 

 

 

 

 

 

6. LEASES / EXECUTORY CONTRACTS. As and for adequate protection, the

Trustee shall disburse payments to creditors under leases or executory contracts prior to
confirmation, as soon as practicable, if the Plan provides for payment to creditor/lessor, the
creditor/lessor has filed a proof of claim or Debtor or Trustee has filed a proof of claim for the
secured creditor/lessor under § 501(c), and no objection to the claim is pendmg. If Debtor’s

6
Case 6:19-bk-02178-KSJ Doc18 Filed 04/16/19 Page 7 of9

payments under the Plan are timely paid, payments to creditors/lessors under the Plan shall be
deemed contractually paid on time.

(a) Assumption of Leases/Executory Contracts for Real or Personal Property to
be Paid and Arrearages Cured Through the Plan. Debtor assumes the following
leases/executory contracts and proposes the prompt cure of any prepetition arrearage as
follows. If the claim of the lessor/creditor is not paid in full through the Plan, under 11
U.S.C. § 1328(a)(1), Debtor will not receive a discharge of personal lability on these
claims.

 

 

 

 

 

 

 

 

 

 

Last Four Creditor/Lessor | Descriptionof | Regular Arrearage and
Digits of Acct. Leased Contractual Proposed Cure
No. Property Payment

(b) Assumption of Leases/Executory Contracts for Real or Personal Property to

be Paid Directly by Debtor. Debtor assumes the following lease/executory contract
claims that are paid via automatic debit/draft from Debtor’s depository account and are to
continue to be paid directly to the creditor or lessor by Debtor outside the Plan via
automatic debit/draft. The automatic stay is terminated in rem as to Debtor and in rem and
in personamas to any codebtor as to these creditors and lessors upon the filmg of this Plan.
Nothing herein is intended to terminate or abrogate Debtor’s state law contract rights.
Debtor will not receive a discharge of personal! liability on these claims.

 

Last Four Digits of Acct.

No.

Creditor/Lessor Property/Collate ral

 

 

 

 

 

 

 

(c) Rejection of Leases/Executory Contracts and Surrender of Real or Personal
Leased Property. Debtor rejects the following leases/executory contracts and will
surrender the following leased real or personal property. The automatic stay is terminated
in rem as to Debtor and in rem and in personamas to any codebtor as to these creditors and
lessors upon the filing of this Plan.

 

Last Four Digits of Acct.

No.

Creditor/Lessor Property/Collateral to be

Surrendered

 

 

 

 

 

 

 
Case 6:19-bk-02178-KSJ Doc18 Filed 04/16/19 Page 8 of9

7. GENERAL UNSECURED CREDITORS. General unsecured creditors with
allowed claims shall receive a pro rata share of the balance of any funds remaining after payments

to the above referenced creditors or shall otherwise be paid under a subsequent Order Confirming
Plan. The estimated dividend to unsecured creditors shall be no less than $__ 7 .

D. GENERAL PLAN PROVISIONS:

1. Secured creditors, whether or not dealt with under the Plan, shall retain the liens
securing such claims.

2. Payments made to any creditor shall be based upon the amount set forth in the
creditor’s proof of claim or other amount as allowed by an Order of the Bankruptcy
Court.

3. If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b),
property of the estate shall not vest n Debtor until the earlier of Debtor’s discharge
or dismissal of this case, unless the Court orders otherwise. Property of the estate

(a) { /shall not vest in Debtor until the earlier of Debtor’s discharge or

dismissal ‘of this case, unless the Court orders otherwise, or
(b) shall vest n Debtor upon confirmation of the Plan.

4, The amounts listed for claims in this Plan are based upon Debtor’s best estimate
and belief and/or the proofs of claim as filed and allowed. Unless otherwise ordered
by the Court, the Trustee shall only pay creditors with filed and allowed proofs of
claim. An allowed proof of claim will control, uniess the Court orders otherwise.

5. Debtor may attach a summary or spreadsheet to provide an estimate of anticipated
distributions. The actual distributions may vary. If the summary or spreadsheet
conflicts with this Plan, the provisions of the Plan control prior to confirmation,
after which time the Order Confirming Plan shall control.

6. Debtor shall timely file all tax returns and make all tax payments and deposits when
due. (However, if Debtor is not required to file tax returns, Debtor shall provide the
Trustee with a statement to that effect.) For each tax return that becomes due after
the case is filed, Debtor shall provide a complete copy of the tax return, ncluding
business returns if Debtor owns a business, together with all related W-2s and Form
1099s, to the Trustee within 14 days of filing the return. Unless otherwise ordered,
consented to by the Trustee, or ordered by the Court, Debtor shall turn over to the
Trustee all tax refunds m addition to regular Plan payments. Debtor shall not
instruct the Internal Revenue Service or other taxing agency to apply a refund to
the following year’s tax liability. Debtor shall not spend any tax refund without
first having obtained the Trustee’s consent or Court approval.
Case 6:19-bk-02178-KSJ Doc18 Filed 04/16/19 Page9of9

E. © NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy
Procedure 3015(c). Note: Any nonstandard provisions of this Plan other than those set
out in this section are deemed void and are stricken.

 

 

 

CERTIFICATION |

By filing this document, the Attorney for Debtor, or Debtor, if not represented by an
attorney, certifies that the wording and order of the provisions in this Chapter 13 Plan are
identical to those contained in the Model Plan adopted by this Court, and that this Plan
contains no additional or deleted wording or nonstandard provisions other than any
nonstandard provisions included in Section E.

SIGNATURE(S):

Debtor(s)

 

 

 

 

 

 

Attorney for Debtor(s)

Date

 
